The defendants attempted to conceal nothing but their settlement of Hazelton's suit. The salutary policy of encouraging the settlement of suits and other controversies by protecting the payer against his act of payment being used as an admission of his liability, allows him to stipulate for the secrecy which the law preserves. The request that Hazelton would not divulge the compromise was no more an admission than the compromise itself. The settlement of suits is not to be discouraged by a narrow application of a principle so essential to the interests of society. The rule, so administered as to require a resistance of every claim the settlement of which would practically make other claims irresistible, would be a hardship, subjecting claimants in many cases to expensive litigation which they ought not to be thus compelled to undergo.
The testimony of the experts was admissible on the effect of the bridge as an obstruction of the river. Their opinions on that question were not excluded by its being the issue submitted to the jury. Opinions on questions of identity, handwriting, sanity, and the value of property, are not rejected on the ground that those are the questions to be decided.
Argumentative allusions to the importance of the case to either party are apt to take an objectionable form, and to be carried to an extent inconsistent with legal fairness of trial. In this case it does not appear that the subject was presented on either side upon a statement of any fact not proved, or in a manner suggesting the Justice or benevolence of a verdict rendered on an illegal ground, or diverting the tribunal from a due consideration of the evidence. While the allusions on both sides were probably unnecessary, irrelevant, and dangerous, the second does not seem to have been an *Page 361 
excessive reply to the first, or to have been of such a character as to make it a matter of law that there should be a new trial, the fact of unfairness and prejudice not being found.
Judgment on the verdict.
SMITH and BINGHAM, JJ., did not sit: the others concurred.